Exhibit 10.3
ALLEGHANY CORPORATION
2010 MANAGEMENT INCENTIVE PLAN
     1. PURPOSE OF THE PLAN. The purpose of the Alleghany Corporation 2010
Management Incentive Plan (the “Plan”) is to allow Alleghany Corporation (the
“Company”) to provide incentive compensation bonuses (“Incentive Bonuses”) to
its officers, upon whom, in large measure, the sustained progress, growth and
profitability of the Company depends. The Plan provides for the award of both
Incentive Bonuses that are intended to satisfy the requirements for
performance-based compensation (“Qualifying Incentives”) in Section 162(m) of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(the “Code”), and Incentive Bonuses that are not intended to satisfy such
requirements (“Non-Qualifying Incentives”).
     2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). Subject to the provisions of the Plan, the Committee shall have
the exclusive authority to (i) select the officers to participate in the Plan,
(ii) establish performance goals for Incentive Bonuses, including without
limitation, any target, threshold or other level of performance that must be
achieved to earn an Incentive Bonus, (iii) determine whether Incentive Bonuses
will be Qualifying Incentives or Non-Qualifying Incentives, (iv) establish each
Participant’s Incentive Bonus opportunity (or range thereof), (v) determine the
amount of the Incentive Bonus payable to any Participant, and (vi) make all
other determinations and take all other actions necessary or appropriate for the
proper administration and operation of the Plan. Any determination by the
Committee on any matter relating to the Plan shall be made in its sole
discretion and need not be uniform among Participants. The Committee’s
interpretation of the Plan shall be final, conclusive and binding on all parties
concerned, including the Company, its stockholders and any Participant.
     3. ELIGIBILITY. Incentive Bonuses under the Plan may be paid to those
officers (including officers who are directors) of the Company who shall be
selected by the Committee to participate in the Plan after consideration of
management’s recommendations (the “Participants”). Participants may receive
multiple Incentive Bonuses during the same year under the Plan.
     4. PERFORMANCE PERIODS. Qualifying Incentives shall be payable to a
Participant as a result of the satisfaction of performance goals in respect of
the calendar year or such other period as is selected by the Committee (a
“Performance Period”). Non-Qualifying Incentives may be payable to a Participant
as a result of the satisfaction of performance goals in respect of a Performance
Period or as a result of the achievement of an individual objective or result,
as determined by the Committee in its sole discretion.
     5. INCENTIVE BONUSES.
     (a) Incentive Bonuses. The Committee, in its sole discretion, may grant
Incentive Bonuses to any Participant, which Incentive Bonuses may be Qualifying
Incentives or Non-Qualifying Incentives. A Participant may be granted one or
more

 



--------------------------------------------------------------------------------



 



Qualifying Incentives or Non-Qualifying Incentives in respect of the same
Performance Period and may be granted both Qualifying Incentives and
Non-Qualifying Incentives at the same time or in respect of the same Performance
Period. Notwithstanding the foregoing, the grant or payment of any
Non-Qualifying Incentive shall not be made contingent on the failure to earn any
Qualifying Incentive.
     (b) Qualifying Incentives. Incentive Bonuses granted to any Participant who
is a “covered employee” (as defined in Section 162(m) of the Code) for that
Performance Period shall be a Qualifying Incentive unless otherwise determined
by the Committee in its sole discretion. The right to receive (or retain) any
Qualifying Incentive shall be conditional upon the achievement of one or more
performance goals established by the Committee in writing at the time such award
is granted. Prior to the beginning of each Performance Period, or at such other
time no later than such time as is permitted by Section 162(m) of the Code, the
Committee shall establish in writing (i) the performance goal or goals upon
which a Participant’s Qualifying Incentive shall be based and (ii) after
consideration of management’s recommendations, the target (or range of)
Qualifying Incentive opportunity for each Participant based upon the attainment
of such performance goal or goals. The Committee may provide for a threshold
level of performance below which no amount of a Qualifying Incentive will be
paid and a maximum level of performance above which no additional Qualifying
Incentive will be paid, and it may provide for the payment of differing amounts
for different levels of performance. The Committee may provide that a Qualifying
Incentive shall be determined as an amount or a percentage of a specified
incentive pool based upon operating income, cash flow, earnings before income
taxes, net income or other measures constituting a performance goal (as
described in Section 5(c)), with such adjustments or exclusions as the Committee
may determine; provided, however, that if payment of the Qualifying Incentive is
based upon the attainment of one or more performance goals established by the
Committee, the Committee may determine the amount of the incentive pool by
reference to any measure (whether or not constituting a performance goal) as the
Committee deems appropriate. The total amount or percentage of the incentive
pool awarded to Participants shall not exceed 100% of the incentive pool, and
the amount paid to any Participant from such incentive pool shall not be
increased by any amount not paid to any other Participant.
     (c) Qualifying Incentive Performance Goals. Performance goals, which may
vary from Participant to Participant and from Qualifying Incentive opportunity
to Qualifying Incentive opportunity, shall be based upon the attainment of
specific amounts or percentages of, or increases or decreases in, one or more of
the following: revenues; operating income; net operating income; cash flow;
earnings before income taxes; net income, earnings per share; stockholders’
equity; return or net return on assets, net assets, investments, capital or
equity; share price; share price appreciation; underwriting profits; gross or
net premiums written; net premiums earned; compound growth in net loss and loss
adjustment expense reserves; loss ratio or combined ratio of the Company’s
insurance businesses; operating efficiency or strategic business objectives
consisting of one or more objectives based on meeting specified cost targets;
business expansion goals; goals relating to acquisitions or divestitures; and
productivity improvements, all whether applicable to the Company or any relevant
subsidiary or business unit or entity in which

-2-



--------------------------------------------------------------------------------



 



the Company has a significant investment, or any combination thereof as the
Committee may deem appropriate.
          Each performance goal may be expressed on an absolute and/or relative
basis, may be based on, or otherwise employ, comparisons based on internal
targets, the past performance of the Company or any subsidiary (or any business
unit thereof) and/or the past or current performance of other companies or
indexes, may provide for the inclusion, exclusion or averaging of specified
items in whole or in part, including without limitation, catastrophe losses,
realized gains or losses on strategic investments, acquisitions and
divestitures, currency fluctuations, discontinued operations, extraordinary
items whether of income or expense, accounting and tax changes, and any unusual
or nonrecurring items, and, in the case of earnings-based measures, may use or
employ comparisons relating to capital, shareholders’ equity and/or shares
outstanding, assets or net assets.
     (d) Qualifying Incentive Determination. As soon as practicable after the
end of each Performance Period but before any Qualifying Incentives are paid,
the Committee shall certify in writing (i) whether the performance goal or goals
were attained and (ii) the amount of the Qualifying Incentive payable to each
Participant based upon the attainment of the performance goal or goals
established by the Committee. The Committee may determine to grant a Participant
a Qualifying Incentive equal to, but not in excess of, the amount specified in
the foregoing certification. The Committee may also reduce or eliminate the
amount of any Qualifying Incentive of any Participant at any time prior to
payment thereof, based on such criteria as it shall determine, including but not
limited to individual merit and attainment of, or the failure to attain,
specified personal goals established by the Committee. Under no circumstances
may the Committee increase the amount of the Qualifying Incentive otherwise
payable to a Participant beyond the amount originally established, waive the
attainment of the performance goals established by the Committee or otherwise
exercise its discretion so as to cause any Qualifying Incentive not to qualify
as performance-based compensation under Section 162(m) of the Code.
     (e) Non-Qualifying Incentives. A Non-Qualifying Incentive may be awarded by
the Committee to any Participant (including covered employees) at any time
before, during or following the completion of any Performance Period and may,
but need not, be conditioned upon the achievement of any performance goals
established by the Committee. The Committee may increase, decrease or eliminate
the amount of any Non-Qualifying Incentive awarded to any Participant at any
time prior to payment thereof, based on such criteria as it shall determine,
including but not limited to individual merit and attainment of, or the failure
to attain or achieve, any performance goals or specified personal goals
established by the Committee or management, and the Committee may waive the
attainment of or modify the terms of any performance or personal goals
established by the Committee or management or otherwise exercise its discretion
in any manner with respect to any Non-Qualifying Incentive.

-3-



--------------------------------------------------------------------------------



 



     6. OTHER TERMS OF INCENTIVE BONUSES
     (a) Death or Disability. In the event that a Participant previously awarded
or granted an Incentive Bonus shall die or become disabled prior to the payment
thereof, the Participant (or in the event of the Participant’s death, the
Participant’s beneficiary) shall be entitled to receive such amount, if any, of
the Incentive Bonus granted or awarded to the Participant as shall be determined
by the Committee in its sole discretion. Nothing contained herein shall preclude
the Committee, in its sole discretion, from granting a Non-Qualifying Incentive
to any Participant in respect of the Participant’s employment by the Company
prior to such Participant’s death or disability.
     (b) Other Terminations of Employment. If a Participant’s employment
terminates prior to the end of a Performance Period for any reason other than
death or disability, the Participant shall not be entitled to receive any
Qualifying Incentive established for the Participant; provided, however, that if
the performance goals applicable to such Qualifying Incentive are achieved and
certified by the Committee (in accordance with Section 5(d)), the Committee, in
its discretion, may determine that the Participant shall be entitled to receive
all or any part of the Qualifying Incentive that would be payable to the
Participant based upon the achievement of those performance goals. If a
Participant previously granted a Non-Qualifying Incentive terminates employment
for any reason (other than death or disability), the Committee, in its sole
discretion, may determine that such Participant is entitled to receive payment
of all or any portion of such Non-Qualifying Incentive.
     (c) Payment. As soon as practicable following the Committee’s determination
of the amount of any Qualifying Incentive payable to a Participant (in
accordance with Section 5(d)), but no later than December 31st of such year,
such Qualifying Incentive shall be paid by the Company in cash to such
Participant. A Non-Qualifying Incentive shall be paid in cash promptly (and in
any event within two and one-half months) following the date for payment
specified by the Committee at the time a Non-Qualifying Incentive is granted.
Notwithstanding the foregoing, if the Committee, in its sole discretion,
determines that a Participant who died or became disabled shall be entitled to
receive an Incentive Bonus, then such Incentive Bonus shall be paid to such
Participant (or in the event of the Participant’s death, the Participant’s
beneficiary) in cash promptly following the date for payment specified by the
Committee at the time the Incentive Bonus is determined by the Committee, but in
no event later than March 15th of the year following the year in which such
death or disability occurred. Nothing contained in this Plan shall require the
acceleration of the time of payment of any Incentive Bonus that the Participant
has elected to defer under any deferred compensation plan or arrangement of the
Company.
     (d) Annual Maximum. The Qualifying Incentives payable to any Participant
pursuant to the Plan in any single calendar year shall not exceed $5 million.

-4-



--------------------------------------------------------------------------------



 



     7. DILUTION AND OTHER ADJUSTMENTS.
          To the extent that a performance goal is based on, or calculated with
respect to, the Company’s common stock (such as earnings per share, book value
per share or other similar measures), then in the event of any corporate
transaction involving the Company (including, without limitation, any
subdivision or combination or exchange of the outstanding shares of common
stock, stock dividend, stock split, spin-off, split-off, recapitalization,
capital reorganization, liquidation, reclassification of shares of common stock,
merger, consolidation, extraordinary cash distribution, or sale, lease or
transfer of substantially all of the assets of the Company), the Committee shall
make or provide for such adjustments in such performance goal as the Committee
may in good faith determine to be equitably required in order to prevent
dilution or enlargement of the rights of Participants.
     8. MISCELLANEOUS PROVISIONS.
     (a) No Right to Incentive Bonus. Notwithstanding anything contained herein
to the contrary, no officer or other person shall have any claim or legally
binding right to be paid any Incentive Bonus awarded or granted under the Plan
prior to the actual payment thereof, and any Participant who terminates
employment (other than due to death or disability) prior to the payment of an
Incentive Bonus shall forfeit any right to receive such Incentive Bonus,
regardless of the terms of any award or grant or any prior determination by the
Committee.
     (b) No Assurance of Employment. Neither the establishment of the Plan nor
any action taken thereunder shall be construed as giving any officer or other
person any right to be retained in the employ of the Company.
     (c) Withholding Taxes. The Company shall have the right to deduct from all
Incentive Bonuses payable hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such payments.
     (d) No Transfers or Assignments. No Incentive Bonus under the Plan nor any
rights or interests herein or therein shall be assigned, transferred, pledged,
encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of a Participant to, any party (other than the Company
or any subsidiary), except, in the event of the Participant’s death, to his
designated beneficiary as hereinafter provided.
     (e) Beneficiary. Any payments on account of an Incentive Bonus payable
under the Plan to a deceased Participant shall be paid to such beneficiary as
has been designated by the Participant in writing to the Secretary of the
Company or in the absence of such designation, according to the Participant’s
will or the laws of descent and distribution.
     (f) Non-exclusivity of Plan. Nothing in the Plan shall be construed in any
way as limiting the authority of the Committee, the Board of Directors of the
Company, the Company or any subsidiary to establish any other annual or other
incentive compensation plan or as limiting the authority of any of the foregoing
to pay cash

-5-



--------------------------------------------------------------------------------



 



bonuses or other supplemental or additional incentive compensation to any
persons employed by the Company, whether or not such person is a Participant in
this Plan and regardless of how the amount of such bonus or compensation is
determined.
     9. AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors of the
Company, without the consent of any Participant, may at any time terminate or
from time to time amend the Plan in whole or in part, whether prospectively or
retroactively, including in any manner that adversely affects the rights of
Participants; provided, however, that no amendment with respect to, or
affecting, Qualifying Incentives that would require the consent of the
stockholders of the Company pursuant to Section 162(m) of the Code shall be
effective without such consent.
     10. LAW GOVERNING. The validity and construction of the Plan shall be
governed by the laws of the State of New York, but without regard to the
conflict laws of the State of New York except to the extent that such conflict
laws require application of the laws of the State of Delaware.
     11. EFFECTIVE DATE. The Plan shall be effective when approved by the
stockholders of the Company in accordance with Section 162(m) of the Code.

-6-